Citation Nr: 0214275	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  00-00 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability including secondary to service-connected 
undifferentiated somatoform disorder.  

2.  Entitlement to an increased (compensable) rating for 
undifferentiated somatoform disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had service from 1992 until June 1999.  

Service connection is in effect for several other 
disabilities including cervical strain and allergic rhinitis.  

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veteran Affairs 
(VA) Regional Office (RO) in Houston, Texas. 

The veteran has been scheduled for personal hearings and has 
not reported for same.


REMAND

At separation from service, in pertinent part, the veteran 
filed a VA compensation claim for a disability described as 
an intermittent but unremitting right leg numbness.   

In the Statement of the Case (SOC) of December 1999, the RO 
(a) reported that service records and neurological testing 
was negative in service for an etiology for her right leg 
numbness; (b) that VA examiners in July 1999 diagnosed the 
right leg disability with numbness as being secondary to her 
somatoform disorder for which she has service connection; and 
(c) denied her claim for service connection but did not 
address the symptoms in evaluating the somatoform disorder.  

A neurological evaluation has not been undertaken by VA since 
service with regard to the veteran's right leg complaints.

A review of the reports of VA examinations since service does 
not appear to reflect any etiology or associative 
relationship with regard to her right leg complaints.

And there is no apparent expressed opinion, as quoted by the 
SOC, by any VA examiner as to a possible relationship, causal 
or otherwise, to other service-connected problems including 
somatoform disorder.

Accordingly, the case is remanded for the following actions:

1.  Provide the claims file and all 
evidence of record to the psychiatric 
examiner who conducted the VA examination 
in July 1999 and request that the 
examiner express a specific and 
definitive opinion as to the etiology of 
the veteran's right leg numbness.  The 
examiner should also be asked to identify 
all other symptoms associated with the 
somatoform disorder.

2.  Regardless of the response to (1) 
above, the veteran should be given a VA 
neurological examination to determine the 
nature of present organic disability in 
her right lower extremity, to include an 
opinion as to whether these are the same 
problems that she experienced in service 
and/or what was their origin and 
duration.

3.  The RO should inform the veteran that 
she has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If she is unable to obtain these 
records, and/or if there are VA records 
which are pertinent to the matter on 
appeal, the RO should assist in obtaining 
such records.  In any event, the veteran 
should be specifically apprised by the RO 
of those records for which she is 
responsible and those which will be 
sought by VA.  

4.  After completion of the above, the RO 
should fully readjudicate the issue of 
service connection for right leg 
disability on primary, secondary and 
presumptive bases; and address the re-
evaluation of the service-connected 
somatoform disorder to include all 
associated symptoms under all pertinent 
regulations.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


